417 F.2d 1337
Archie K. BABSON, Petitioner-Appellant.v.UNITED STATES of America, Respondent-Appellee.
No. 23683.
United States Court of Appeals Ninth Circuit.
Nov. 25, 1969.

Archie K. Babson, in pro. per.
Cecil F. Poole, U.S. Atty., San Francisco, Cal., for appellee.
Before BARNES, DUNIWAY and WRIGHT, Circuit Judges.
PER CURIAM:


1
This is an appeal from the denial of a petition for a writ of habeas corpus.  We are satisfied the district court was correct in that denial, and we affirm for the reason stated in the district court's order, i.e., appellant's failure to raise certain points on his appeal (cf. Babson v. United States, 330 F.2d 662 (9th Cir. 1964); and his failure to show prejudice by reason of any action or lack of action on the part of his attorney, whom he now criticizes.


2
Affirmed.